Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a frame holding an orbiting scroll, a fixed scroll fixed to the first inner wall surface of the shell, the fixed scroll positioned on a first protrusion protruding from the first inner wall, a frame fixed to the second inner wall surface of the shell, a second protrusion protruding from the second inner wall surface to position the frame, the first inner wall has a larger inner diameter than the inner diameter of the second inner wall surface, so the accuracy of positioning can be increased." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 11 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a frame holding an orbiting scroll, a fixed scroll fixed to the first inner wall surface of the shell, the fixed scroll positioned on a first protrusion protruding from the first inner wall, a frame fixed to the second inner wall surface of the shell, a second protrusion protruding from the second inner wall surface to position the frame, the first inner wall has a larger inner diameter than the inner diameter of the second inner 
Claim 20 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll compressor comprising a frame holding an orbiting scroll, a fixed scroll fixed to the first inner wall surface of the shell, the fixed scroll positioned on a first protrusion protruding from the first inner wall, a frame fixed to the second inner wall surface of the shell, a second protrusion protruding from the second inner wall surface to position the frame, the first inner wall has a larger inner diameter than the inner diameter of the second inner wall surface, so the accuracy of the position can be improved" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2009/0238703 to Jeong, US Patent Publication 2014/0216102 to Ignatiev, US Patent Publication 2012/0251369 to Watananbe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/15/2021